DETAILED ACTION
Claims 1-20 are pending in this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-5, 7, 9-12, 15-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/1/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Takata et al (EP 1 826 984 A1) [hereinafter “Takata”] in view of Jana et al. (US PGPUB No. 2020/0169572) [hereinafter “Jana”].

As per claim 1, Takata teaches a method comprising: receiving, at the first node, a sub-group encryption key that is unique to a sub-group of nodes, a sub-group identifier, and a sub-group node list that lists the sub-group of nodes associated with the sub-group identifier from the headend system (Col. 4, lines 10-15, extracting list of devices belonging to intra-group ID); encrypting, at the first node, a message using the sub-group encryption key (Abstract, communicating messages using the intra-group key); generating, at the first node, a team packet that is addressed to a selected node and includes the encrypted message and the sub-group identifier (Col. 5, lines 15-20, intra-group communication request including group ID).
Takata does not explicitly teach receiving, at a first node, a network encryption key from a headend system, wherein the network encryption key is used to encrypt messages between nodes on a wireless mesh network; wherein the sub-group of nodes are nodes on the wireless mesh network; generating, at the first node, an application layer message for a second node of the sub- group of nodes at an application layer; encrypting, at the first node, the team packet using the network encryption key; and transmitting, at the first node, the encrypted team packet to the selected node. Jana teaches receiving, at a first node, a network encryption key from a headend system, wherein the network encryption key is used to encrypt messages between nodes on a wireless mesh network ([0028], distributing group keys to a node); wherein the nodes are on the wireless mesh network (nodes are formed in a wireless mesh nework); generating, at the first node, an application layer message for a second node of the sub- group of nodes at an application layer ([0032], using applications installed on nodes to perform mesh network communications see [0038]); encrypting, at the first node, the team packet using the network encryption key ([0035], transmitting messages to other nodes using packets using mesh network key see [0028]); and transmitting, at the first node, the encrypted team packet to the selected node ([0028], packets are encrypted using mesh network key).
	At the time of filing, it would have been obvious to combine Takata with the teachings of Jana, receiving, at a first node, a network encryption key from a headend system, wherein the network encryption key is used to encrypt messages between nodes on a wireless mesh network; wherein the sub-group of nodes are nodes on the wireless mesh network; generating, at the first node, an application layer message for a second node of the sub- group of nodes at an application layer; encrypting, at the first node, the team packet using the network encryption key; and transmitting, at the first node, the encrypted team packet to the selected node, to provide for better user customization and flexibility in network design and usage.

As per claim 8, the substance of the claimed invention is identical to that of claim 1. Accordingly, this claim is rejected under the same rationale.

As per claim 14, the substance of the claimed invention is identical to that of claim 1. Accordingly, this claim is rejected under the same rationale.

Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Takata and Jana in further view of Pal (US PGPUB No. 2015/0288690).

As per claim 6, the combination of Takata and Jana teaches the method of claim 1. 
The combination of Takata and Jana does not explicitly teach receiving a message authentication code; and transmitting the message authentication code with the application layer message. Pal teaches receiving a message authentication code; and transmitting the message authentication code with the application layer message ([0006], including a hashed MAC with the application layer data in message, i.e. header and data – this is performed by a “network device” which is a router, switch or bridge or similar device see [0029]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Takata and Jana with the teachings of Pal, receiving a message authentication code; and transmitting the message authentication code with the application layer message, to verify the integrity of messages sent in sub-group communications over a mesh network.

As per claim 13, the substance of the claimed invention is identical to that of claim 6. Accordingly, this claim is rejected under the same rationale.

As per claim 19, the substance of the claimed invention is identical to that of claim 6. Accordingly, this claim is rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Han et al. (US Patent No. 8,341,402), Yadav et al. (US PGPUB No. 2013/0014217), Takata et al. (US PGPUB No. 2007/0274525), Meredith et al. (US PGPUB No. 2016/0127386), Asabe et al. ("The protocol for secure and fast transmission for cooperative group framework", IEEE, doi: 10.1109/IC4.2015.73755052015, pp. 1-6) and Gao et al. ("A Secure Key Management Model for Wireless Mesh Networks", IEEE, doi: 10.1109/AINA.2010.110, 2010, pp. 655-660), all describe varying aspects of group key management in wireless mesh networks or similar networks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER C SHAW whose telephone number is (571)270-7179.  The examiner can normally be reached on Max Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER C SHAW/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        April 7, 2021